Exhibit 10.2

 

 

Investor rights agreement

 

This Investor Rights Agreement (this “Agreement”) is made and entered into as of
March 26, 2018, by and among Giga-tronics Incorporated, a corporation organized
in the State of California (the “Company”), and the purchaser identified on the
signature page hereto (the “Purchaser”).

 

This Agreement is made pursuant to the Securities Purchase Agreement, dated as
of [date], 2018, between the Company and the Purchasers party thereto, relating
to the purchase of shares of Preferred Stock (the “Purchase Agreement”).

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchaser agree
as follows:

 

1.     Definitions. As used in this Agreement, the following terms shall have
the following meanings:

 

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly through one or more intermediaries, controls, is controlled by or
is under common control with such Person, as such terms are used in and
construed under Rule 405 under the Securities Act; provided, however, that
notwithstanding the foregoing, as used herein, the Purchaser shall not be deemed
an Affiliate of the Company or any Subsidiary, and none of the Company and its
Subsidiaries shall be deemed an Affiliate of the Purchaser.

 

“Agreement” has the meaning set forth in the preamble.

 

“Blue Sky Filing” has the meaning set forth in Section 6(a).

 

“Business Day” means any day other than Saturday, Sunday or any other day on
which commercial banks in the State of California or City of New York are
authorized or required by law to remain closed.

 

“Claims” has the meaning set forth in Section 6(a).

 

“Commission” means the United States Securities and Exchange Commission.

 

“Common Shares” means those shares of the Common Stock issuable upon conversion
of the Preferred Stock purchased by the Purchaser from the Company under the
Purchase Agreement.

 

“Common Stock” means the Company’s common stock, no par value.

 

“Company” has the meaning set forth in the preamble and includes the Company’s
successors by merger, acquisition, reorganization or otherwise.

 

 

--------------------------------------------------------------------------------

 

 

“Company Indemnified Party” has the meaning set forth in Section 6(b).

 

“Effective Date” means the date a Registration Statement is declared effective
by the Commission.

 

“Effectiveness Deadline” means the date that is 60 days after the date of the
Filing Deadline or, if the Commission staff reviews or provides comments on the
applicable Registration Statement, 90 days after the date of the Filing
Deadline.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.

 

“Filing Deadline” means 45 days after the Company becomes eligible to file a
registration statement with the Commission on Form S-3.

 

“Grace Period” has the meaning set forth in Section 3(j).

 

“Indemnified Damages” has the meaning set forth in Section 6(a).

 

“Initial Registration Statement” has the meaning set forth in Section 2(a).

 

“Legal Counsel” has the meaning set forth in Section 3(c).

 

“Matter” has the meaning set forth in Section 12(a).

 

“New Registration Statement” has the meaning set forth in Section 2(a).

 

“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, incorporated or unincorporated association,
joint stock company, joint venture, sole proprietorship, government (or an
agency or subdivision thereof), governmental authority or other entity of any
kind.

 

“Preferred Stock” means the Company’s 6.0% Series E Senior Convertible Voting
Perpetual Preferred Stock.

 

“Prospectus” means the prospectus included in a Registration Statement, as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by a
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.

 

“Purchase Agreement” has the meaning set forth in the recitals.

 

“Purchaser” has the meaning set forth in the preamble and includes any
transferee or assignee thereof to whom the Purchaser assigns its rights under
this Agreement and who agrees to become bound by the provisions of this
Agreement in accordance with Section 8 and any transferee or assignee thereof to
whom a transferee or assignee assigns its rights under this Agreement and who
agrees to become bound by the provisions of this Agreement in accordance with
Section 8.

 

2

--------------------------------------------------------------------------------

 

 

“Purchaser Indemnified Party” has the meaning set forth in Section 6(a).

 

“register,” “registered,” and “registration” refer to a registration effected by
preparing and filing one or more Registration Statements (as defined below) in
compliance with the Securities Act and pursuant to Rule 415 and the declaration
or ordering of effectiveness of such Registration Statement(s) by the
Commission.

 

“Registrable Securities” means all of the Common Shares and any securities
issued or distributed or issuable in respect thereof by way of a stock split,
dividend or other distribution or in connection with a combination of shares,
recapitalization, merger consolidation or other reorganization or similar event
with respect to the Common Shares; provided, that Common Shares shall cease to
be Registrable Securities upon the earliest to occur of the following: (A) a
sale pursuant to a Registration Statement or Rule 144 (in which case, only such
security sold shall cease to be a Registrable Security); (B) if such Common
Shares have ceased to be outstanding; (C) if such Common Shares have been sold
in a private transaction in which the Purchaser’s rights under this Agreement
have not been assigned to the transferee; or (D) such Common Shares are freely
transferable under Rule 144 without regard to any further holding period or
compliance with other conditions of Rule 144.

 

“Registration Period” has the meaning set forth in Section 3(a).

 

“Registration Statement” means a registration statement or registration
statements of the Company filed under the Securities Act covering the
Registrable Securities.

 

“Required Holders” means the holders of at least 50% of the Registrable
Securities.

 

“Rule 144” means Rule 144 under the Securities Act as such Rule may be amended
from time to time, or any similar rule or regulation hereafter adopted by the
Commission having substantially the same effect as such Rule.

 

“Rule 415” means Rule 415 under the Securities Act as such Rule may be amended
from time to time, or any successor rule providing for offering securities on a
continuous or delayed basis.

 

“Rule 424” means Rule 424 under the Securities Act as such Rule may be amended
from time to time, or any similar rule or regulation hereafter adopted by the
Commission having substantially the same effect as such Rule.

 

“SEC Guidance” means any publicly-available written or oral guidance, comments,
requirements or requests of the Commission staff.

 

“Securities Act” means the Securities Act of 1933, as amended, or any successor
statute, and the rules and regulations promulgated thereunder.

 

3

--------------------------------------------------------------------------------

 

 

“Selling Expenses” means all underwriting discounts, selling commissions and
stock transfer taxes applicable to the sale of Registrable Securities, and fees
and disbursements of counsel for any holder of Registrable Securities, except
for the fees and disbursements of counsel for the holders of Registrable
Securities required to be paid by the Company pursuant to Section 5.

 

“Special Voting Right Termination Event” has the meaning set forth in the
Certificate of Determination with respect to the Preferred Stock.

 

“Subsidiary” means any entity in which the Company, directly or indirectly, owns
sufficient capital stock or holds a sufficient equity or similar interest such
that it is consolidated with the Company in the financial statements of the
Company.

 

“Suspension Notice” has the meaning set forth in Section 4(c).

 

“Underwritten Offering” means a registration in which Registrable Securities are
sold to an underwriter or underwriters on a firm commitment basis for reoffering
to the public.

 

“Violations” has the meaning set forth in Section 6(a).

 

2.           Registration.

 

a.       The Company agrees to file with the Commission a Registration Statement
under the Securities Act on Form S-3, no later than the Filing Deadline,
covering the offer and resale of all of the Registrable Securities on a
continuous basis pursuant to Rule 415 (the “Initial Registration Statement”).
The Company shall use commercially reasonable efforts to have the Registration
Statement declared effective by the Commission as soon as practicable, but in no
event later than the Effectiveness Deadline. Notwithstanding the registration
obligations set forth in the preceding sentences of this Section 2(a), if, in
response to its filing of the Initial Registration Statement, the Company
receives a Commission comment that all of the Registrable Securities cannot be
registered for resale on the Initial Registration Statement, then the Company
shall promptly inform the Purchaser thereof and, upon the written request of the
Required Holders, either (i) file amendments to the Initial Registration
Statement, or (ii) withdraw the Initial Registration Statement and file a new
registration statement (a “New Registration Statement”), in either case covering
the maximum number of Registrable Securities consistent with such Commission
comment, and, as promptly as practicable thereafter, taking into account such
Commission comment, file a Registration Statement covering the balance of the
Registrable Securities; provided, in no event shall the Company be required to
file a registration statement on Form S-1 or equivalent long-form registration
statement. The registration obligation will be deferred for so long as the
Company is not eligible to file on Form S-3. The Company will use its best
efforts to regain and retain Form S-3 eligibility. In no event shall the Company
include any securities other than Registrable Securities on any Registration
Statement under this Section 2 without the prior written consent of the Required
Holders.

 

4

--------------------------------------------------------------------------------

 

 

b.       Ineligibility for Form S-3. The Initial Registration Statement shall be
on Form S-3 notwithstanding the registration obligations set forth in third
sentence of Section 2(a). In the event that Form S-3 is at any time not
available for the registration of the resale of Registrable Securities, the
Company shall undertake to file with the Commission a Registration Statement on
Form S-3 to register the Registrable Securities within 30 days of the date on
which the Company’s use of Form S-3 first becomes available, provided that the
Company shall maintain the effectiveness of any Registration Statement then in
effect until such time as a new Registration Statement on Form S-3 covering the
Registrable Securities has been declared effective by the Commission.

 

c.        Effectiveness. The Company shall cause any Registration Statement
filed under Section 2 to be declared effective under the Securities Act as
promptly as possible after the filing thereof.

 

d.        [intentionally omitted].

 

e.         Underwritten Offering.

 

(i)       If the holders of not less than a majority of any class of Registrable
Securities included in any offering pursuant to a Registration Statement filed
pursuant to Section 2 so elect, such offering shall be in the form of an
Underwritten Offering and the Company, if necessary, shall amend or supplement
such Registration Statement for such purpose. The holders of a majority of the
class of Registrable Securities included in such Underwritten Offering shall,
after consulting with the Company, have the right to select the managing
underwriter or underwriters for the offering.

 

(ii)      In the case of an Underwritten Offering pursuant to Section 2.e(i),
the Company shall cause the senior executive officers of the Company to
participate in the customary “road show” presentations that may be reasonably
requested by the managing underwriter in any such Underwritten Offering and
otherwise to facilitate, cooperate with, and participate in each proposed
offering contemplated herein and customary selling efforts related thereto using
commercially reasonable efforts (provided, that such activities shall not
unreasonably interfere with the duties of such officers in the ordinary course
of the Company’s business).

 

(iii)     In the case of an Underwritten Offering pursuant to Section 2.e(i),
the Company shall cooperate with the selling holders of Registrable Securities
and the managing underwriter, underwriters or agent, if any, using commercially
reasonable efforts to facilitate the timely preparation and delivery of
certificates representing Registrable Securities to be sold and not bearing any
restrictive legends.

 

3.          Registration Procedures. At such time as the Company is obligated to
file a Registration Statement with the Commission pursuant to Section 2, the
Company will use reasonable best efforts to effect the registration of the
Registrable Securities in accordance with the intended method of disposition
thereof and, pursuant thereto, the Company shall have the following obligations:

 

a.       The Company shall keep each Registration Statement effective pursuant
to Rule 415 at all times from its effective time until the earlier of (i) the
date as of which the Common Stock covered by such Registration Statement cease
to be Registrable Securities or (ii) the date on which the Purchaser shall have
sold all of the Registrable Securities covered by such Registration Statement
(the “Registration Period”). The Company shall ensure that each Registration
Statement (including any amendments or supplements thereto and Prospectuses
contained therein) shall not contain any untrue statement of a material fact or
omit to state a material fact required to be stated therein, or necessary to
make the statements therein (in the case of Prospectuses, in the light of the
circumstances in which they were made) not misleading.

 

5

--------------------------------------------------------------------------------

 

 

b.      The Company shall prepare and file with the Commission such amendments
and supplements to a Registration Statement and the Prospectus used in
connection with such Registration Statement, which Prospectus is to be filed
pursuant to Rule 424 promulgated under the Securities Act, as may be necessary
to keep such Registration Statement effective at all times during the
Registration Period, and, during such period, comply with the provisions of the
Securities Act with respect to the disposition of all Registrable Securities of
the Company covered by such Registration Statement until such time as all of
such Registrable Securities shall have been disposed of in accordance with the
intended methods of disposition by the seller or sellers thereof as set forth in
such Registration Statement. In the case of amendments and supplements to a
Registration Statement that are required to be filed pursuant to this Agreement
(including pursuant to this Section 3(b)) by reason of the Company filing a
report on Form 10-Q, Form 10-K or any analogous report under the Exchange Act,
the Company shall have incorporated such report by reference into such
Registration Statement, if applicable, or shall file such amendments or
supplements with the Commission on the same day on which the Exchange Act report
is filed which created the requirement for the Company to amend or supplement
such Registration Statement.

 

c.      The Purchaser shall have the right to select one legal counsel to review
and oversee any registration pursuant to this Agreement (“Legal Counsel”), as
designated by the Required Holders. The Company and Legal Counsel shall
reasonably cooperate with each other in performing the Company’s obligations
under this Agreement. The Company shall (A) permit Legal Counsel to review and
comment upon (i) a Registration Statement at least five (5) Business Days prior
to its filing with the Commission and (ii) all amendments and supplements to all
Registration Statements (except for Annual Reports on Form 10-K, and Reports on
Form 10-Q and any similar or successor reports) within a reasonable number of
days prior to their filing with the Commission, and (B) not file any
Registration Statement or amendment or supplement thereto in a form to which
Legal Counsel reasonably objects. The Company shall not submit a request for
acceleration of the effectiveness of a Registration Statement or any amendment
or supplement thereto without the prior approval of Legal Counsel, which consent
shall not be unreasonably withheld. The Company shall promptly furnish to Legal
Counsel, without charge, (i) copies of any correspondence from the Commission or
the staff of the Commission to the Company or its representatives relating to
any Registration Statement, (ii) after the same is prepared and filed with the
Commission, one copy of any Registration Statement and any amendment(s) thereto,
including financial statements and schedules, all documents incorporated therein
by reference, if requested by the Purchaser, and all exhibits and (iii) upon the
effectiveness of any Registration Statement, one copy of the Prospectus included
in such Registration Statement and all amendments and supplements thereto. The
Company shall reasonably cooperate with Legal Counsel in performing the
Company’s obligations pursuant to this Section 3.

 

6

--------------------------------------------------------------------------------

 

 

d.     The Company shall promptly furnish to the Purchaser, without charge, (i)
after the same is prepared and filed with the Commission, at least one copy of
such Registration Statement and any amendment(s) thereto, including financial
statements and schedules, all documents incorporated therein by reference, if
requested by the Purchaser, all exhibits and each preliminary Prospectus, (ii)
upon the effectiveness of any Registration Statement, ten (10) copies of the
Prospectus included in such Registration Statement and all amendments and
supplements thereto (or such other number of copies as the Purchaser may
reasonably request) and (iii) such other documents, including copies of any
preliminary or final Prospectus, as the Purchaser may reasonably request from
time to time in order to facilitate the disposition of the Registrable
Securities owned by the Purchaser.

 

e.     The Company shall (i) register and qualify, unless an exemption from
registration and qualification applies, the resale by the Purchaser of the
Registrable Securities covered by a Registration Statement under such other
securities or “blue sky” laws of all applicable jurisdictions in the United
States, (ii) prepare and file in those jurisdictions, such amendments (including
post-effective amendments) and supplements to such registrations and
qualifications as may be necessary to maintain the effectiveness thereof during
the Registration Period, (iii) take such other actions as may be necessary to
maintain such registrations and qualifications in effect at all times during the
Registration Period, and (iv) take all other actions reasonably necessary or
advisable to qualify the Registrable Securities for sale in such jurisdictions;
provided, however, that the Company shall not be required in connection
therewith or as a condition thereto to (x) qualify to do business in any
jurisdiction where it would not otherwise be required to qualify but for this
Section 3(e), (y) subject itself to general taxation in any such jurisdiction,
or (z) file a general consent to service of process in any such jurisdiction.
The Company shall promptly notify Legal Counsel and the Purchaser of the receipt
by the Company of any notification with respect to the suspension of the
registration or qualification of any of the Registrable Securities for sale
under the securities or “blue sky” laws of any jurisdiction in the United States
or its receipt of actual notice of the initiation or threatening of any
proceeding for such purpose.

 

f.     The Company shall notify Legal Counsel and the Purchaser in writing of
the happening of any event, as promptly as practicable after becoming aware of
such event, as a result of which the Prospectus included in a Registration
Statement, as then in effect, includes an untrue statement of a material fact or
omission to state a material fact required to be stated therein or necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading (provided that in no event shall such notice contain
any material, nonpublic information), and, subject to Section 3(j), promptly
prepare a supplement or amendment to such Registration Statement to correct such
untrue statement or omission, and deliver ten (10) copies of such supplement or
amendment to Legal Counsel and the Purchaser (or such other number of copies as
Legal Counsel or the Purchaser may reasonably request). The Company shall also
promptly notify Legal Counsel and the Purchaser in writing (i) when a Prospectus
or any Prospectus supplement or post-effective amendment has been filed, and
when a Registration Statement or any post-effective amendment has become
effective (notification of such effectiveness shall be delivered to Legal
Counsel and the Purchaser by facsimile on the same day of such effectiveness and
by overnight mail), (ii) of any request by the Commission for amendments or
supplements to a Registration Statement or related Prospectus or related
information, and (iii) of the Company’s reasonable determination that a
post-effective amendment to a Registration Statement would be appropriate.

 

7

--------------------------------------------------------------------------------

 

 

g.     The Company shall use commercially reasonable efforts to prevent the
issuance of any stop order or other suspension of effectiveness of a
Registration Statement, or the suspension of the qualification of any of the
Registrable Securities for sale in any jurisdiction and, if such an order or
suspension is issued, to obtain the withdrawal of such order or suspension at
the earliest possible moment and to notify Legal Counsel and the Purchaser of
the issuance of such order and the resolution thereof or its receipt of actual
notice of the initiation or threat of any proceeding for such purpose.

 

h.     The Company shall hold in confidence and not make any disclosure of
information concerning the Purchaser provided to the Company unless (i)
disclosure of such information is necessary to comply with federal or state
securities laws, (ii) the disclosure of such information is necessary to avoid
or correct a misstatement or omission in any Registration Statement, (iii) the
release of such information is ordered pursuant to a subpoena or other final,
non-appealable order from a court or governmental body of competent
jurisdiction, or (iv) such information has been made generally available to the
public other than by disclosure in violation of this Agreement or any other
agreement. The Company agrees that it shall, upon learning that disclosure of
such information concerning the Purchaser is sought in or by a court or
governmental body of competent jurisdiction or through other means, give prompt
written notice to the Purchaser and allow the Purchaser, at the Purchaser’s
expense, to undertake appropriate action to prevent disclosure of, or to obtain
a protective order for, such information.

 

i.     If requested by the Purchaser, the Company shall (i) as soon as
practicable incorporate in a Prospectus supplement or post-effective amendment
such information as the Purchaser reasonably requests to be included therein
relating to the sale and distribution of Registrable Securities, including,
without limitation, information with respect to the number of Registrable
Securities being offered or sold, the purchase price being paid therefor and any
other terms of the offering of the Registrable Securities to be sold in such
offering; (ii) as soon as practicable make all required filings of such
Prospectus supplement or post-effective amendment after being notified of the
matters to be incorporated in such Prospectus supplement or post-effective
amendment; and (iii) as soon as practicable, supplement or make amendments to
any Registration Statement if reasonably requested by the Purchaser holding any
Registrable Securities.

 

j.     Notwithstanding anything to the contrary herein, at any time after the
Effective Date, the Company may delay the disclosure of material, non-public
information concerning the Company the disclosure of which at the time is not,
in the good faith opinion of the Board of Directors of the Company and its
counsel, in the best interest of the Company and, in the opinion of counsel to
the Company, otherwise required (a “Grace Period”); provided, that the Company
shall promptly (i) notify the Purchaser in writing of the existence of material,
non-public information giving rise to a Grace Period (provided that in each
notice the Company will not disclose the content of such material, non-public
information to the Purchaser) and the date on which the Grace Period will begin,
and (ii) notify the Purchaser in writing of the date on which the Grace Period
ends; and, provided further, that no Grace Period shall exceed sixty (60)
consecutive days and during any three hundred sixty five (365) day period such
Grace Periods shall not exceed an aggregate of one hundred twenty (120) days and
the first day of any Grace Period must be at least two (2) trading days after
the last day of any prior Grace Period. For purposes of determining the length
of a Grace Period above, the Grace Period shall begin on and include the date
the Purchaser receives the notice referred to in clause (i) and shall end on and
include the later of the date the Purchaser receives the notice referred to in
clause (ii) and the date referred to in such notice. The provisions of Section
3(g) hereof shall not be applicable during the period of any Grace Period. Upon
expiration of the Grace Period, the Company shall again be bound by the first
sentence of Section 3(f) with respect to the information giving rise thereto
unless such material, non-public information is no longer applicable.
Notwithstanding anything to the contrary, the Company shall cause its transfer
agent to deliver unlegended shares of Common Stock to a transferee of the
Purchaser in connection with any sale of Registrable Securities with respect to
which such Purchaser has entered into a contract for sale, and delivered a copy
of the Prospectus included as part of the applicable Registration Statement
(unless an exemption from such prospectus delivery requirements exists), prior
to the Purchaser’s receipt of the notice of a Grace Period and for which the
Purchaser has not yet settled.

 

8

--------------------------------------------------------------------------------

 

 

4.           Obligations of the Purchaser Relating to Registration.

 

a.       At least ten Business Days prior to the first anticipated filing date
of a Registration Statement, the Company shall notify the Purchaser in writing
of the information the Company requires from the Purchaser to have any of the
Purchaser’s Registrable Securities included in such Registration Statement. It
shall be a condition precedent to the obligations of the Company to complete the
registration pursuant to this Agreement with respect to the Registrable
Securities of the Purchaser that the Purchaser shall furnish to the Company, not
later than five Business Days after the date of the Company’s notice, such
information regarding itself, the Registrable Securities held by it and the
intended method of disposition of the Registrable Securities held by it as shall
be reasonably required to effect the effectiveness of the registration of the
Purchaser’s Registrable Securities.

 

b.       The Purchaser, by its acceptance of the Registrable Securities, agrees
to cooperate with the Company as reasonably requested by the Company in
connection with the preparation and filing of any Registration Statement
hereunder, unless such Purchaser has notified the Company in writing of its
election to exclude all of such Purchaser’s Registrable Securities from such
Registration Statement.

 

c.       The Purchaser agrees that, upon receipt of any notice from the Company
of the happening of any event of the kind described in Section 3(g) or the first
sentence of Section 3(f) (each a “Suspension Notice”), the Purchaser will
immediately discontinue disposition of Registrable Securities pursuant to any
Registration Statement(s) covering such Registrable Securities until the
Purchaser’s receipt of the copies of the supplemented or amended Prospectus
contemplated by Section 3(g) or the first sentence of Section 3(f) or receipt of
notice that no supplement or amendment is required. Notwithstanding anything to
the contrary, the Company shall cause its transfer agent to deliver unlegended
shares of Common Stock to a transferee of the Purchaser in accordance with the
terms of the Purchase Agreement in connection with any sale of Registrable
Securities with respect to which such Purchaser has entered into a contract for
sale prior to such Purchaser’s receipt of a notice from the Company of the
happening of any event of the kind described in Section 3(g) or the first
sentence of Section 3(f) and for which the Purchaser has not yet settled. In any
event, the Company shall not be entitled to deliver more than one Suspension
Notice in any one year.

 

9

--------------------------------------------------------------------------------

 

 

d.       The Purchaser covenants and agrees that it will comply with the
prospectus delivery requirements of the Securities Act as applicable to it or an
exemption therefrom in connection with sales of Registrable Securities pursuant
to the Registration Statement.

 

5.           Expenses of Registration. All expenses, other than Selling
Expenses, with respect to the registration and disposition of Registrable
Securities including, without limitation, all registration, listing and
qualifications fees, printers and accounting fees, and fees and disbursements of
counsel for the Company and reasonable fees (which shall be proportional and
reasonable in relation to the market value of the Registrable Securities being
registered) of one counsel for the Purchaser, who shall be selected by the
Required Holders shall be paid by the Company. All Selling Expenses relating to
Registrable Securities registered pursuant to this Agreement shall be borne and
paid by the holders of such Registrable Securities, in proportion to the number
of Registrable Securities registered for each such holder.

 

6.           Indemnification. In the event any Registrable Securities are
included in a Registration Statement under this Agreement:

 

a.       To the fullest extent permitted by law, the Company will, and hereby
does, indemnify, hold harmless and defend the Purchaser, the directors,
officers, managers, members, partners, employees, agents, representatives of,
and each Person, if any, who controls the Purchaser within the meaning of the
Securities Act or the Exchange Act (each, a “Purchaser Indemnified Party”),
against any losses, claims, damages, liabilities, judgments, fines, penalties,
charges, costs, attorneys’ fees, amounts paid in settlement or expenses, joint
or several, (collectively, “Claims”) incurred in investigating, preparing or
defending any action, claim, suit, inquiry, proceeding, investigation or appeal
taken from the foregoing by or before any court or governmental, administrative
or other regulatory agency, body or the Commission, whether pending or
threatened, whether or not an indemnified party is or may be a party thereto
(“Indemnified Damages”), to which any of them may become subject insofar as such
Claims (or actions or proceedings, whether commenced or threatened, in respect
thereof) arise out of or are based upon: (i) any untrue statement or alleged
untrue statement of a material fact in a Registration Statement or any amendment
thereof or supplement thereto or in any filing made in connection with the
qualification of the offering under the securities or other “blue sky” laws of
any jurisdiction in which Registrable Securities are offered (“Blue Sky
Filing”), or the omission or alleged omission to state a material fact required
to be stated therein or necessary to make the statements therein not misleading,
(ii) any untrue statement or alleged untrue statement of a material fact
contained in any Prospectus or free writing prospectus (as defined in Rule 405
under the Securities Act), or the omission or alleged omission to state therein
any material fact necessary to make the statements made therein, in the light of
the circumstances under which the statements therein were made, not misleading,
or (iii) any violation of this Agreement (the matters in the foregoing clauses
(i) through (iii) being, collectively, “Violations”). Subject to Section 6(c),
the Company shall reimburse the Purchaser Indemnified Parties, promptly as such
expenses are incurred and are due and payable, for any legal fees or other
reasonable expenses incurred by them in connection with investigating or
defending any such Claim. Notwithstanding anything to the contrary contained
herein, the indemnification agreement contained in this Section 6(a): shall not
apply to a Claim (a) arising out of or based upon a Violation which occurs in
reliance upon and in conformity with information furnished in writing to the
Company by or on behalf of such Purchaser Indemnified Party expressly for use in
any Prospectus or supplement thereto or the omission or alleged omission in such
written information to state a material fact required to be stated therein or
necessary to make the statements therein not misleading, if such Prospectus or
supplement thereto was timely made available by the Company pursuant to Section
3(d); (b) to the extent such Claim is based on a failure of such Purchaser
Indemnified Party to deliver or to cause to be delivered the Prospectus made
available by the Company, including a corrected Prospectus, if such Prospectus
or corrected Prospectus was timely made available by the Company pursuant to
Section 3(d); (c) in which amounts are paid in settlement of any Claim and such
settlement is effected without the prior written consent of the Company, which
consent shall not be unreasonably withheld or delayed; (d) in which such
Purchaser Indemnified Party fails to cease all offers and sales of Registrable
Securities in accordance with Section 4(c) herein, to the extent such Claim is
based on such failure; and (e) arising out of or based solely upon a breach by
such Purchaser Indemnified Party of such Purchaser Indemnified Party’s
obligations set forth herein. This indemnity shall be in addition to any
liability the Company may otherwise have. Such indemnity shall remain in full
force and effect regardless of any investigation made by or on behalf of the
Purchaser Indemnified Party and shall survive the transfer of the Registrable
Securities by the Purchaser pursuant to Section 8.

 

10

--------------------------------------------------------------------------------

 

 

b.     In connection with any Registration Statement in which the Purchaser is
participating, to the fullest extent permitted by law, such Purchaser agrees to
severally and not jointly indemnify, hold harmless and defend the Company and
each of its directors, officers, employees, agents and representatives and each
Person, if any, who controls the Company within the meaning of the Securities
Act or the Exchange Act (each, an “Company Indemnified Party”), against any
Claim or Indemnified Damages to which any of them may become subject, under the
Securities Act, the Exchange Act or otherwise, insofar as such Claim or
Indemnified Damages arise out of or are based upon (i) any untrue statement or
alleged untrue statement of a material fact in a Registration Statement or any
amendment thereof or supplement thereto or in any filing made in connection with
a Blue Sky Filing, or the omission or alleged omission to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading or (ii) any untrue statement or alleged untrue statement of a
material fact contained in any Prospectus or free writing prospectus (as defined
in Rule 405 under the Securities Act), or the omission or alleged omission to
state therein any material fact necessary to make the statements made therein,
in the light of the circumstances under which the statements therein were made,
not misleading, in each case to the extent, and only to the extent, that such
untrue statement or omission of a material fact is contained in any written
information furnished to the Company by such Purchaser expressly for use in
connection with such Registration Statement; and, subject to Section 6(c), such
Purchaser will reimburse any legal or other expenses reasonably incurred by an
Company Indemnified Party in connection with investigating or defending any such
Claim; provided, however, that the indemnity agreement contained in this Section
6(b) and the agreement with respect to contribution contained in Section 7 shall
not apply to amounts paid in settlement of any Claim if such settlement is
effected without the prior written consent of such Purchaser, which consent
shall not be unreasonably withheld or delayed and provided further, that the
obligation to indemnify shall be limited to the net proceeds (after underwriting
fees, commissions or discounts) actually received by such holder from the sale
of Registrable Securities pursuant to such Registration Statement. Such
indemnity shall remain in full force and effect regardless of any investigation
made by or on behalf of such Company Indemnified Party and shall survive the
transfer of the Registrable Securities by the Purchaser pursuant to Section 8.

 

11

--------------------------------------------------------------------------------

 

 

c.     Promptly after receipt by a Purchaser Indemnified Party or Company
Indemnified Party under this Section 6 of notice of the commencement of any
action or proceeding (including any governmental action or proceeding) involving
a Claim, such Purchaser Indemnified Party or Company Indemnified Party shall, if
a Claim in respect thereof is to be made against any indemnifying party under
this Section 6, deliver to the indemnifying party a written notice of the
commencement thereof, and the indemnifying party shall have the right to
participate in, and, to the extent the indemnifying party so desires, jointly
with any other indemnifying party similarly noticed, to assume control of the
defense thereof with counsel mutually satisfactory to the indemnifying party and
the Purchaser Indemnified Party or the Company Indemnified Party, as the case
may be; provided, however, that a Purchaser Indemnified Party or Company
Indemnified Party shall have the right to retain its own counsel with the fees
and expenses of not more than one counsel for such Purchaser Indemnified Party
or Company Indemnified Party to be paid by the indemnifying party, if, in the
reasonable opinion of counsel retained by the indemnifying party, the
representation by such counsel of the Purchaser Indemnified Party or Company
Indemnified Party and the indemnifying party would be inappropriate due to
actual or potential differing interests between such Purchaser Indemnified Party
or Company Indemnified Party and any other party represented by such counsel in
such proceeding. In the case of a Purchaser Indemnified Party, legal counsel
referred to in the immediately preceding sentence shall be selected by the
Required Holders. The Company Indemnified Party or Purchaser Indemnified Party
shall cooperate fully with the indemnifying party in connection with any
negotiation or defense of any such action or Claim by the indemnifying party and
shall furnish to the indemnifying party all information reasonably available to
the Company Indemnified Party or Purchaser Indemnified Party which relates to
such action or Claim. The indemnifying party shall keep the Company Indemnified
Party or Purchaser Indemnified Party reasonably apprised at all times as to the
status of the defense or any settlement negotiations with respect thereto. No
indemnifying party shall be liable for any settlement of any action, claim or
proceeding effected without its prior written consent, provided, however, that
the indemnifying party shall not unreasonably withhold, delay or condition its
consent. No indemnifying party shall, without the prior written consent of the
Company Indemnified Party or Purchaser Indemnified Party, consent to entry of
any judgment or enter into any settlement or other compromise which does not
include as an unconditional term thereof the giving by the claimant or plaintiff
to such Company Indemnified Party or Purchaser Indemnified Party of a release
from all liability in respect to such Claim or litigation, and such settlement
shall not include any admission as to fault on the part of the Company
Indemnified Party. Following indemnification as provided for hereunder, the
indemnifying party shall be subrogated to all rights of the Company Indemnified
Party or Purchaser Indemnified Party with respect to all third parties, firms or
corporations relating to the matter for which indemnification has been made. The
failure to deliver written notice to the indemnifying party within a reasonable
time of the commencement of any such action shall not relieve such indemnifying
party of any liability to the Purchaser Indemnified Party or Company Indemnified
Party under this Section 6, except to the extent that the indemnifying party is
prejudiced in its ability to defend such action.

 

12

--------------------------------------------------------------------------------

 

 

d.     The indemnification required by this Section 6 shall be made by periodic
payments of the amount thereof during the course of the investigation or
defense, as and when bills are received or Indemnified Damages are incurred.

 

e.     The indemnity agreements contained herein shall be in addition to (i) any
cause of action or similar right of the Company Indemnified Party or Purchaser
Indemnified Party against the indemnifying party or others, and (ii) any
liabilities the indemnifying party may be subject to pursuant to the law.

 

7.         Contribution. To the extent any indemnification by an indemnifying
party is prohibited or limited by law, the indemnifying party agrees to make the
maximum contribution with respect to any amounts for which it would otherwise be
liable under Section 6 to the fullest extent permitted by law; provided,
however, that: (i) no Person involved in the sale of Registrable Securities
which Person is guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) in connection with such sale shall be
entitled to contribution from any Person involved in such sale of Registrable
Securities who was not guilty of fraudulent misrepresentation; and (ii)
contribution by any seller of Registrable Securities shall be limited in amount
to the net amount of proceeds received by such seller from the sale of such
Registrable Securities pursuant to such Registration Statement. The relative
fault of the indemnifying party and of the indemnified party shall be determined
by reference to, among other things, whether the untrue or alleged untrue
statement of a material fact or the omission or alleged omission to state a
material fact relates to information supplied by the indemnifying party or by
the indemnified party and the parties' relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.
The parties agree that it would not be just and equitable if contribution
pursuant hereto were determined by pro rata allocation or by any other method or
allocation which does not take account of the equitable considerations referred
to herein.

 

8.         Assignment of Registration Rights. The registration rights provided
pursuant to Sections 2 through 10 of this Agreement shall be assignable in full
or in part by the Purchaser to any transferee of such Purchaser’s Registrable
Securities if: (i) the Purchaser agrees in writing with the transferee or
assignee to assign such rights, and a copy of such agreement is furnished to the
Company within a reasonable time after such assignment; (ii) the Company is,
contemporaneous with such transfer or assignment, furnished with written notice
of (a) the name and address of such transferee or assignee, and (b) the
Registrable Securities with respect to which such registration rights are being
transferred or assigned; and (iii) at or before the time the Company receives
the written notice contemplated by clause (ii) of this sentence the transferee
or assignee agrees in writing with the Company to be bound by all of the
provisions contained herein.

 

9.         Amendment. Provisions of this Agreement may be amended and the
observance thereof may be waived (either generally or in a particular instance
and either retroactively or prospectively), only with the written consent of the
Company and the Required Holders (or, in the case of an amendment to or wavier
of the second sentence of Section 12 adversely affecting the rights of holders
of Preferred Stock, the holders of two-thirds of the outstanding shares of
Preferred Stock then outstanding). Any amendment or waiver effected in
accordance with this Section 9 shall be binding upon the Purchaser and the
Company. No such amendment shall be effective to the extent that it applies to
less than all of the holders of the Registrable Securities.

 

13

--------------------------------------------------------------------------------

 

 

10.      Preservation of Rights.   Except with the prior consent of the Required
Holders, the Company shall not, for so long as there are Registrable Securities,
(a) grant any registration rights to third parties that are inconsistent with
the rights granted hereunder, or (b) enter into any agreement, take any action,
or permit any change to occur, with respect to its securities that violates or
subordinates the rights expressly granted to the holders of Registrable
Securities in this Agreement.

 

11.      Rule 144 Compliance.   With a view to making available to the holders
of Registrable Securities the benefits of Rule 144 under the Securities Act and
any other rule or regulation of the Commission that may at any time permit a
holder to sell securities of the Company to the public without registration or
pursuant to a registration on Form S-3 (or any successor form), the Company
shall:

 

a.         make and keep public information available, as those terms are
understood and defined in Rule 144 at all times; and

 

b.        use its commercially reasonable best efforts to file with the
Commission in a timely manner all reports and other documents required of the
Company under the Securities Act and the Exchange Act.

 

12.      Voting Rights. Each Purchaser shall have the voting rights of a holder
of the Preferred Stock as set forth in the Certificate of Determination for the
Preferred Stock. In addition, until a Special Voting Right Termination Event
occurs, the Company shall not incur or issue any additional debt, other than
trade debt incurred in the normal course and commercial bank working capital
debt, whether revolving or term debt, without the approval of the holders of at
least two-thirds of outstanding shares of Preferred Stock then outstanding.

 

13.      Miscellaneous.

 

a.     A Person is deemed to be a holder of Registrable Securities whenever such
Person owns or is deemed to own of record such Registrable Securities.

 

b.     Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (i) upon receipt, when delivered
personally, (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party), so long as such facsimile is followed by mail delivery of the
same information contained in such facsimile, or (iii) one Business Day after
deposit with a nationally recognized overnight delivery service, in each case
properly addressed to the party to receive the same. The addresses for such
communications shall be:

 

14

--------------------------------------------------------------------------------

 

 

If to the Company:             Giga-tronics Incorporated

5990 Gleason Drive

Dublin CA 94568

Attn: John Regazzi

Email: jregazzi@gigatronics.com

 

If to the Purchaser, to the address set forth underneath the Purchaser’s name on
the signature page hereto.

 

Written confirmation of receipt (A) given by the recipient of such notice,
consent, waiver or other communication, or (B) provided by a courier or
overnight courier service shall be rebuttable evidence of personal service, or
receipt from a nationally recognized overnight delivery service in accordance
with clause (i) or (iii) above, respectively.

 

c.     Failure of any party to exercise any right or remedy under this Agreement
or otherwise, or delay by a party in exercising such right or remedy, shall not
operate as a waiver thereof.

 

d.     All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by the internal laws of the
State of California, without giving effect to any choice of law or conflict of
law provision or rule (whether of the State of California or any other
jurisdictions) that would cause the application of the laws of any jurisdictions
other than the State of California.

 

e.     This Agreement and the instruments referenced herein constitute the
entire agreement among the parties hereto with respect to the subject matter
hereof and thereof. There are no restrictions, promises, warranties or
undertakings, other than those set forth or referred to herein and therein. This
Agreement and the instruments referenced herein supersede all prior agreements
and understandings among the parties hereto with respect to the subject matter
hereof and thereof.

 

f.     Subject to the requirements of Section 8, this Agreement shall inure to
the benefit of and be binding upon the permitted successors and assigns of each
of the parties hereto.

 

g.     The headings in this Agreement are for convenience of reference only and
shall not limit or otherwise affect the meaning hereof.

 

h.     This Agreement may be executed in identical counterparts, each of which
shall be deemed an original but all of which shall constitute one and the same
agreement. This Agreement, once executed by a party, may be delivered to the
other party hereto by facsimile transmission of a copy of this Agreement bearing
the signature of the party so delivering this Agreement.

 

i.     Each party shall do and perform, or cause to be done and performed, all
such further acts and things, and shall execute and deliver all such other
agreements, certificates, instruments and documents, as any other party may
reasonably request in order to carry out the intent and accomplish the purposes
of this Agreement and the consummation of the transactions contemplated hereby.

 

15

--------------------------------------------------------------------------------

 

 

j.     All consents and other determinations required to be made by the
Purchaser pursuant to this Agreement shall be made, unless otherwise specified
in this Agreement, by the Required Holders.

 

k.     The language used in this Agreement will be deemed to be the language
chosen by the parties to express their mutual intent and no rules of strict
construction will be applied against any party.

 

l.     This Agreement is intended for the benefit of the parties hereto and
their respective permitted successors and assigns, and is not for the benefit
of, nor may any provision hereof be enforced by, any other Person.

 

m.     As used herein, “Dollar”, “US Dollar” and “$” each mean the lawful money
of the United States.

 

n.     The parties acknowledge that it would be impossible to fix money damages
for violations of this Agreement and that such violations will cause irreparable
injury for which an adequate remedy at law is not available. The parties hereby
agree that any party hereto may, in its sole discretion, apply to any state or
federal court in the State of California for specific performance or similar
relief as such court may deem just and proper in order to enforce this Agreement
or prevent any violation thereof and, to the extent permitted by applicable law,
each party waives any objection or defense to the imposition of such relief.
Nothing herein shall be construed to prohibit any party from bringing any action
for damages in addition to an action for specific performance or an injunction
for a breach of this Agreement.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

16

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have executed this Investor Rights Agreement as
of the date first written above.

 

 

GIGA-TRONICS INCORPORATED

 

 

 

 

 

 

 

 

 

 

 

         

 

By:

 

/s/ John Regazzi

 

 

Name:

 

 John Regazzi

 

 

Title:

 

 Chief Executive Officer

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
[COUNTERPART SIGNATURE PAGES OF PURCHASER TO FOLLOW]

 

 

 

[Signature Page to Investor Rights Agreement]

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have executed this Investor Rights Agreement as
of the date first written above.

 

 

 

PURCHASER:

 

Entity:

Individual:

   

___________________________

 

 

 

By: ________________________
Name: ______________________
Title: _______________________

 

 

 

 

____________________________
Name: ______________________

           

Number of Preferred Shares subscribed:

_______________

 

(Each preferred share originally convertible to 100 shares of common stock)

           

Address for notices:

     

__________________________
__________________________
__________________________
Telephone: ________________

 

 

 

 

[Signature Page to Investor Rights Agreement]